142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WALKER & ZANGER (WEST COAST) LTD., a New York Corporationqualified to do business in California, Plaintiff-Appellee,v.STONE DESIGN SA, a French corporation, Defendant-Appellant.
No. 97-55847.D.C. No. CV-95-02775-RAP.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Central District of California Richard A. Paez, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Stone Design SA appeals the district court's order denying its motion for relief from the default judgment entered against it in Walker & Zanger (West Coast) Ltd.'s diversity action for breach of contract for the purchase of limestone products.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's denial of a Fed.R.Civ.P. 60(b)(4) motion to set aside a judgment as void, see Retail Clerks Union Joint Pension Trust v. Freedom Food Ctr., Inc., 938 F.2d 136, 137 (9th Cir.1991), and we affirm for the reasons stated in the district court's order entered May 5, 1997.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We have considered and rejected appellant's other contentions